Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Actin is responsive to the applicants’ RCE field on 01/12/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
	Claim 1 has been amended. Claims 2, 4-6, 10 and 12-14 have been canceled.  Overall, claims 1, 3, 7-9 and 11 are pending in this application.

Drawings
The drawings were received on 07/12/2021.  These drawings are approved.

Allowable Subject Matter
3.	Applicants’ amendments filed on 01/12/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, 
4.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 2) and the applicants’ argument (see Remarks section, pages 4-7), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to two sides of the top central line are provided with at least one group of gas replenishing outlet hole group respectively, and the at least one group of gas replenishing outlet hole group comprises at least one gas replenishing outlet hole; wherein the slide valve comprises a gas replenishing inlet hole provided on a side of the slide valve main body, wherein the gas replenishing inlet hole is in communication with the gas replenishing chamber; wherein the gas replenishing chamber comprises a round cross section, and a diameter of the gas replenishing chamber is 45mm - 55mm; wherein the gas replenishing outlet hole comprises a round cross section, and a diameter of the gas replenishing outlet hole is 4mm - 6mm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746